Citation Nr: 9911387	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-45 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to a rating greater than 30 percent for 
asthma.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to January 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  On the issue of entitlement to an increased evaluation 
for asthma, all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2. The claim of entitlement to service connection for a skin 
disability is not plausible.  

3.  The veteran's asthma is currently asymptomatic.  He is 
not on systemic corticosteroids, and has not required 
emergency treatment or hospitalization.  He is not shown to 
be precluded from more than light manual labor due to asthma.  

4.  Pulmonary function tests show that the veteran's FEV-1 is 
93 percent of predicted and his FEV-1/FVC is 69.  


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for a skin disability is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  

2.  The schedular criteria for an evaluation in excess of 30 
percent for bronchial asthma have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (prior to October 7, 1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  As well, 
disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records show treatment for skin complaints in May 
1991, when a rash of the arm/forearm was noted.  The 
diagnosis was questionable rash, questionable contact 
dermatitis.  

The veteran was examined by VA in February 1996, September 
1996 and in January 1997.  There was no clinical finding of a 
skin disability.  

The Board notes the veteran's statements concerning this 
claim.  While he is certainly competent to provide an account 
of symptoms he currently experiences, see Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), where, as in this case, the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991). 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from a skin disability related to his 
period of service.  Specifically, the veteran has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a current disability, 
despite VA examination of the veteran on three separate 
occasions.  It is noted that the veteran has argued that his 
skin disability comes and goes.  However, there is no 
clinical documentation of a skin disability on examination or 
on medical treatment records.  In addition, even if a current 
skin disability were noted, there is no nexus between the 
claimed skin disability and the veteran's treatment for skin 
complaints on one occasion in service.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of competent medical evidence to support the claim of 
service connection for a skin disability the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a) (1998).

The Board notes that, in Epps v. Gober, the Court stated that 
a claimant's burden to submit evidence sufficient to 
establish a "well grounded" claim is the claimant's alone.  
Id. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing 
"well grounded" claims.  Thus, there is nothing in the text 
of section 5107 to suggest that in this case the VA has a 
further duty to assist the veteran until he meets his burden 
of establishing a "well grounded" claim.  See id.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well-grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).



II.  Increased Evaluation for Asthma

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the veteran's 
assertion that his service-connected bronchial asthma has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. App. 
629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, the VA has a 
statutory duty to assist in the development of evidence 
pertinent to the claim. 38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  Thus, the Board is satisfied that the 
statutory duty to assist has been met in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes 
identify the various disabilities. The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In regard to the appellant's contention that he is entitled 
to a higher disability rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  


Initially, service connection for asthma was granted by the 
RO in March 1996, and a 10 percent rating was assigned, 
effective from January 1996.  That decision was based on the 
veteran's service medical records showing treatment 
associated with exposure to a chemical from a fire 
extinguisher and restrictive airway disease.  He was treated 
during service for recurrent attacks of asthma, and on 
February 1996 VA medical examination report, history of 
asthma was diagnosed.  

On VA examination in September 1996, the veteran complained 
of respiratory difficulty and wheezing.  He reported that he 
was prescribed a Proventil inhaler which he takes to two 
puffs every 6 hours.  The veteran reported shortness of 
breath and a productive cough.  Examination showed that he 
had a low-grade fever and was in respiratory distress.  The 
lungs showed bilateral wheezing.  Pulmonary function tests 
(PFT) showed the FEV1 to be 51 percent of predicted, and the 
interpretation was that the reduced FEV1 suggested moderate 
to severe obstructive ventilatory impairment.  The diagnosis 
was, bronchial asthma.  

The veteran was again examined by VA in January 1997.  He 
reported that on his last VA examination he had a fever, and 
upper respiratory tract congestion from a severe chest cold.  
It was stated that these symptoms were not related to the 
asthma condition.  It was reported by the veteran that for 
the current examination, he was symptom free with no cough, 
wheezing, fever, shortness of breath and no congestion.  On 
examination, it was found that the veteran did not have any 
shortness of breath, that he had no peripheral cyanosis, that 
breath sound was fairly audible and that there were no rales, 
wheezing or productive cough.  It was stated that the veteran 
had a good tolerance to exercise, and that he was able to go 
around the block and climb up stairs without having shortness 
of breath.  PFT showed the FEV1 to be 93 percent of predicted 
and the FEV1/FVC to be 69 with the predicted 84.  The 
interpretation was, the veteran was able to perform all vital 
capacity maneuvers adequately, and that this was probably 
normal.  The diagnosis was, asthma.  In a July 1998 
memorandum, the examiner reported that the claims file was 
reviewed and a discussion was held with staff pulmonologists.  
It was reported that the decreased FEV1-FCE was functionally 
on the low side of normal in clinical practice and that this 
was the reason for the finding of probably normal on the 
examination report.  

In July 1998, the RO increased the veteran's evaluation to 30 
percent disabling, effective from January 20, 1996, the day 
following his discharge from service.  

The VA Schedule of Ratings for diseases of the trachea and 
bronchi has recently been amended, effective October 7, 1996. 
61 Fed. Reg. 46,720 (1996).  Currently, the veteran's 
service-connected asthma is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602, and a 30 percent evaluation is 
assigned.

Under the regulations effective after October 7, 1996, a 30 
percent evaluation is assigned where FEV-1 is 56-70 percent 
predicted, or FEV-1/FVC is 56-70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, are required. A 60 percent 
evaluation is warranted where FEV-1 is 40-55 percent 
predicted, or FEV-1/FVC is 40-55 percent, or at least monthly 
visits to a physician are required for care of exacerbation, 
or intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application. Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

A 30 percent rating was warranted under the criteria in 
effect prior to October 7, 1996, if the disability was 
moderate with rather frequent asthmatic attacks (separated by 
only 10-14 days intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation for asthma was 
warranted if the disability was severe with frequent attacks 
of asthma (one or more weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.

The RO has reviewed the veteran's claim under both the old 
and amended rating criteria applicable to diseases of the 
trachea and bronchi.  Accordingly, the Board will also 
consider this case under both.

Upon a close review of the claims folder, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for asthma.  Using first 
the old regulations, although the veteran repeatedly 
indicated that he experiences frequent asthma attacks, there 
is no evidence showing that these attacks are severe in 
nature; as shown by the medical evidence of record.  In 
addition, there is no evidence of dyspnea at rest or mild 
activity, or marked dyspnea on exertion between attacks with 
only temporary relief by medication.  The most recent VA 
examination report showed no shortness of breath and that the 
veteran had a good tolerance to exercise.  Accordingly, the 
evidence, overall, does not suggest that he is precluded from 
more than light manual labor due to his asthma.

Moreover, there is no indication that he has required 
hospitalization or emergency treatment in the past several 
years.  Overall, the severity of his asthma is consistent 
with no more than moderate rather than severe bronchial 
asthma, as it is not shown that he experiences frequent 
severe attacks.  Thus, a rating in excess of the currently 
assigned 30 percent under the old Diagnostic Code 6602 (1996) 
is not warranted.

Using the amended regulations, the Board also finds that an 
evaluation in excess of 30 percent for bronchial asthma is 
not warranted, as the veteran does not exhibit symptoms 
required for the next greater evaluation. 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).  As indicated on VA medical 
examination in January 1997, his FEV-1 is 93 percent of 
predicted value, and the FEV-1/FVC actual value is 69 versus 
a predicted value of 84.  Accordingly, these values clearly 
do not meet the rating criteria warranting a 60 percent 
rating under Diagnostic Code 6602. Moreover, although the 
veteran is shown, over the years, to have required 
intermittent medical treatment and evaluations associated 
with his asthma, there is no evidence that he now requires at 
least monthly visits to a physician for required care of 
exacerbations.  Although he requires daily use of an inhaler, 
his asthma is controlled well with such medication.  In 
addition, the medical evidence of record does not show that 
he required intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  The Board 
wishes to point out that it has noted that in September 1996, 
the veteran's FEV1 was 51percent of predicted and that this 
suggested moderate to severe obstructive ventilatory 
impairment.  However it is noted in the record that during 
the time of that examination, the veteran was ill with a 
fever and upper respiratory tract congestion due to a chest 
cold.  Thus the Board finds that the September 1996 test is 
not a reliable indicator of the veteran's general impairment 
and that the most recent PFT is of much greater probative 
value.  Accordingly, the severity of veteran's service-
connected bronchial asthma, overall, is consistent with the 
30 percent rating criteria under Diagnostic Code 6602.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches, to include as secondary to 
the service connected residuals of a head injury, is denied.  

A rating in excess of the currently assigned 30 percent for 
bronchial asthma is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

